Gardner, Presiding Judge.
We have compared the pleadings in the instant case, paragraph by paragraph, with the pleadings in McCallum v. Quarles, 97 Ga. App. 178 (102 S. E. 2d 691) which was affirmed by the Court of Appeals on January 28, 1958. Upon certiorari to the Supreme Court of Georgia that court reversed the decision of the Court of Appeals on June 4, 1958. See McCallum v. Quarles, 214 Ga. 192 (104 S. E. 2d 105). The *28Court of Appeals vacated the former judgment of affirmance and wrote a judgment on June 23, 1958 (97 Ga. App. 729) conforming to the decision of the Supreme Court, thus reversing the trial court. That case and the case at bar being almost identical, we see no good purpose in setting forth the pleadings here, but hold that the decision rendered by the Supreme Court in McCallum v. Quarles, 214 Ga. 192, supra, is controlling, and therefore we must follow that ruling and apply it to the instant case.
Decided July 16, 1958.
Ernest McDonald, Adams •& McDonald, Cravey & Pentecost, for plaintiffs in error.
W. W. Larsen, Jr., Reinhardt & Ireland, contra.

Judgment reversed.


Townsend and Carlisle, JJ., concur.